DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection. 
With respect to the last office action, Applicant amends claims, discusses the prior art of record (PAR or BENNET), the office action and further argues that the PAR do not teach the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments/amendments, however, Applicant recited amendments: “without the need for special software or special interface...”do not carry any weight (furthermore Applicant disclosure appears silent as to clear description of the claimed “…special software or special interface…” see [0006]); "without the need for special software or special interfaces” ([0015]). Furthermore the user's devices are all registered to a server and the devices may request for content from the devices including the STB, it appears user’s profile is linked to all the devises. Hence the claim limitations as to "without the need for special software or special interfaces" is unclear. Applicant disclosure clear discusses using and encoders to encode different versions of the media and streams the media to the various clients devices accordingly. The prior art of record (BENNET or PAR) discloses adaptive media delivering (live, broadcast, recorded, etc..., restricted and unrestricted media) to various groups of media players; delivering the requested media to meet media players characteristics (format, etc.) and user preferences. PAR discloses the various media players interact with the STB, PVR, PC, etc., or remote server components to receive the same content (sharing A user while receiving a broadcast can interact with the STB...etc., locally or remote server to change one format to another format or can interrupt the content as desired and the STB..., or remote server adaptively delivers the video/audio to meet a user's preference(s) and media player(s) characteristics ([0032-0034], [0038-0040], [0057-0059], [0066] and [0079-0086]). The PAR further discloses adaptive delivering media in real-time based on communication characteristics and media player characteristics, where during delivery if the characteristics/parameters changes (e.g., if a user changes the window screen size, refresh rate or other characteristic) the server components intelligently adapt to attempt to best service as to viewing and listening without loss of viewing ([0027], [0030-0031], [0036-0038] and [0057]). Hence the amended claims do not overcome the PAR. The PAR still meet all the claim limitations. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-13 are rejected under 35 U.S.C. 102(b) as being anticipated by BENNET et al (EP 1,775,935).
As to claim 1, BENNET discloses server architecture supporting adaptive delivery to variety of media players and further discloses a system of providing real time television video to a variety of electronic devices having different capabilities and requirements including:
One or more electronic devices configured to receive real time video from a network of servers and databases upon request (figs.1-9, Abstract, [0027] and [0030-0036]);
An electronic network of servers and databases that are in electric communication with each other to transfer digital information regarding said real time video in a variety of formats to the one or more electronic devices chosen by a user, without the need for a special software or special interface, thereby allowing said user to view said real time video on said at least one electronic device, said electronic network being constructed and arranged to determine said electronic device capabilities and format requirements for optimization upon log in of said user to said electronic network ([0014-0015], [0025-0036] and [0038-0046]), whereby said digital information is customized to said one or more electronic device and said electronic device and said format can be changed at any time during display of said real time video, said electronic network of servers and databases are configured to transfer data to any electronic device of the group of one or more electronic devices while maintaining real time viewing rights to view the real time video or maintaining the real time video content when transferred to the one or more electronic devices ([0027], [0030-0031], [0036-0038], [0057], [0063-0081] and [0084-0091]), note that Bennet discloses adaptive media delivering (live, broadcast, recorded, etc...restricted and unrestricted media) to various groups of media players; delivering the requested media to meet media player characteristics (format, etc.) and user preferences; the PAR further discloses the various media players interact with the STB, PVR, PC, etc., or remote server to receive the same content (sharing content...transcoded to meet the various media player characteristics); and further discloses one format to another format or can interrupt the content as desired and the STB...or remote server adaptively delivers the video/audio to meet a user's preference(s) and media player(s) characteristics ([0032-0034], [0038-0040], [0057-0059], [0066] and [0079-0086]), furthermore the PAR discloses that adaptive delivering media in realtime based on communication characteristics and media player characteristics, where during delivery if the characteristics/parameters changes (e.g., if a user changes the window screen size, refresh rate or other characteristic) the server components intelligently adapt to attempt to best service as to viewing and listening without loss of viewing ([0027], [0030-0031], [0036-0038] and [0057]).
As to claim 2, BENNET further discloses a user database for receiving said user request, said user database including information regarding various electronic devices registered to a particular user, whereby data transmission is optimized to said electronic device in response to said information contained on said user database; providing a user login portal, said user login portal in electric communication with said user database, said user login portal constructed and arranged to validate access to said electronic network in response to said user request ([0014-0015], [0024-0036], [0042-0046] and [0084-0091]), authenticating and obtaining permission.
As to claim 3, BENNET further discloses providing an agnostic device and system router, said agnostic device and system router being constructed and arranged to identify a device not registered on said user database, said agnostic device and system router constructed and arranged to optimize data transmission to said not registered device, said agnostic device and system router constructed and arranged to transfer data regarding said not registered device to said user database whereby said device is thereafter registered ([0027], [0030-0031], [0036-0038] and [0057]).
As to claim 4, BENNET further discloses providing a search engine, said search engine constructed and arranged to process searches received from various types of electronic devices, said 
As to claim 5, BENNET further discloses providing a first communication server, said first communication server in electric communication with an M.E.C.A. platform, said M.E.C.A. platform including a compilation of the electronic network databases, servers, software and hardware ([0027], [0030-0031], [0036-0038] and [0057]).
As to claim 6, BENNET further discloses providing a second communication server, said second communication server in electric communication with meta data base, services database, content database and device database, said second communication server being constructed and arranged to process said user request by querying said meta data base, services database, content database and device database for data and format relating to said user request ([0027], [0030-0038], [0057] and [0084-0091]), note remarks in claim 1.
As to claim 7, BENNET further discloses providing a third communication server, said third communication server in electric communication with said first communication server and said second communication server whereby information relating to said user request is transferred from said first and said second communication servers to said third communication server, said third communication server passing said data relating to said user request through an adaptive operating environment for checking the data received from said first and said second communication servers for said electronic device capabilities and format requirements stored within said equipment user database ([0027], [0030-0038], [0057] and [0084-0091]), note remarks in claim 1.
As to claim 8, BENNET further discloses providing a fourth communication server, said fourth communication server in electric communication with headend equipment and said adaptive operating environment, whereby data relating to said user request is passed through said headend equipment and 
As to claim 9, BENNET further discloses a fifth communication server; said fifth communication server in electric communication with said web services and said adaptive operating environment, whereby said fifth communication server transfers data received from said web services through said adaptive operating environment for determination of compatibility with said electronic device capabilities and format requirements stored within said equipment user database ([0030-0038], [0057] and [0084-0091]), note remarks in claim 1.
As to claim 10, BENNET further discloses providing a services database, said services database in electrical communication with said fourth communication server to provide pricing and rights management information in response to said user request ([0030-0038], [0057] and [0084-0091]).
As to claim 11, BENNET further discloses providing a content delivery database, said content delivery database in electrical communication with said services database and said fourth communication server, said content delivery database constructed and arranged to provide pricing with respect to said user request, said pricing based on content and territorial rights ([0030-0032], [0036-0038] and [0084-0091]), note remarks in claim 1.
As to claim 12, BENNET further discloses providing a services and security database, said services and security database in electrical communication with said services database and said fourth communication server, said services and security database being constructed and arranged to restrict service access based on rights purchased ([0030-0038], [0057-0068] and [0084-0091]), note remarks in claim 1.
As to claim 13, BENNET further discloses providing an encoder and server array for testing and actively monitoring said electronic network system 8 and user requests for services, said server and .

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG